Citation Nr: 0616431	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from August 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In November 2004, the RO certified the veteran's appeal to 
the Board.  The veteran then had 90 days to submit evidence 
regarding his appeal.  Within the 90-day time period, he 
submitted potentially pertinent evidence concerning his 
claims.  Under 38 C.F.R. § 20.1304(c), the Board may consider 
such evidence only if the veteran submits a waiver of initial 
review by the RO.  The veteran did not submit a waiver with 
the evidence.  In March 2006, the Board sent the veteran a 
letter asking him whether he wished to waive initial review 
of the submitted evidence by the RO.  The Board received no 
response to that letter.

Since the issuance of the statement of the case (SOC) dated 
in October 2004, the veteran has submitted potentially 
pertinent evidence pertaining to the claims on appeal.  The 
veteran did not submit a waiver of initial review of such by 
the RO.  Due process thus requires that this case be returned 
to the RO for a supplemental SOC.

Accordingly, this case is REMANDED to the RO for the 
following action:

After undertaking any other development 
deemed appropriate, the RO should again 
review the record and re-adjudicate the 
issues on appeal.  If any benefit sought 
is not granted, the veteran should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

